Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 27, 2011                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142647                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  LAETHEM EQUIPMENT COMPANY,                                                                               Mary Beth Kelly
  LAETHEM FARM SERVICE COMPANY,                                                                            Brian K. Zahra,
  MICHAEL T. LAETHEM, and MARK E.                                                                                     Justices
  LAETHEM,
            Plaintiffs-Appellees,
  v                                                                 SC: 142647
                                                                    COA: 293116
                                                                    Saginaw CC: 05-055440-NM
  CURRIE KENDALL, P.L.C.,
             Defendant-Appellant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the January 13, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

         MARKMAN, J. (concurring).

          I concur for the simple reason that the language of the release at issue does not
  include defendants. Unfortunately, the Court of Appeals, which reached the correct
  result, engaged in an analysis that was clouded and confused by Shay v Aldrich, 487
  Mich 648 (2010). Relying upon Shay, as it was obligated to do, the Court of Appeals
  engaged in an unnecessary discussion concerning third-party beneficiaries to determine
  that defendants are not third-party beneficiaries of this release, a conclusion that is both
  obvious and irrelevant. As I stated in my dissent in Shay, “[t]he third-party-beneficiary
  statute is relevant in this case only because it precludes a court from considering
  plaintiff's motion for reformation, not because it provides a basis for rewriting Michigan
  contract law.” Shay, 487 Mich at 704. In the instant case, however, there being no
  motion for reformation or, indeed, any need for such motion, the third-party beneficiary
  statute simply has no application. It is regrettable, but altogether predictable, that the
  parties would disagree concerning the meaning of Shay, and that the lower courts in
  following Shay would engage in irrelevant analysis of contract law. Shay, in my
  judgment, remains a decision that “unsettles contract law in this state on the basis of an
  essentially impenetrable analysis.” Id. at 706.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 27, 2011                        _________________________________________
           t0524                                                               Clerk